Hill, C. J.
1. Where the court in a civil case charged the jury that “the burden is on the plaintiff to make out his case by proof” of the facts alleged, before he would be entitled’ to recover, the omission to charge, in the absence of a special request, the general doctrine as to the preponderance of evidence was not error. Gunn v. Harris, 88 Ga. 439 (14 S. E. 983) ; Small v. Williams, 87 Ga. 682 (13 S. E. 589).
2. The following excerpt from the'judge’s charge is excepted to on several unmeritorious grounds: “Take the case and find out what the truth *396of it is. If you find a conflict in the evidence of the witnesses, you should reconcile it, and reconcile it°in such a manner as to make all the witnesses speak the truth and impute perjury to none. If you are unable to do this, you may believe the witness or witnesses you think, under all the circumstances, are more entitled to credit.”
Appeal; from Butts superior court — Judge Eeagan. September 6, 1909.
Argued December 8, 1909.
Decided February 10, 1910.
J. T. Moore, W. E. Watlcins, for plaintiff in error.
C. L. Redman, contra.
3. The verdict is supported by the evidence. Judgment affirmed.